United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1322
Issued: November 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2012 appellant filed a timely appeal from the January 13, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her injury claim as
untimely filed. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s claim for a May 4, 2007 injury was timely filed.
FACTUAL HISTORY
On November 17, 2011 appellant, then a 37-year-old examination operations worker,
filed a traumatic injury claim (Form CA-1) alleging that she sustained a “twisted left ankle and
sore knee” at work on May 4, 2007. Regarding the cause of injury, she stated, “Employee was
1

5 U.S.C. §§ 8101-8193.

walking in the crosswalk at the CSB and slipped on the yellow paint and fell onto her knee and
twisted her ankle.” On the same form, Silvia C. Molina, a financial supervisor, stated that she
was not appellant’s manager at the time of the claimed May 4, 2007 injury. She indicated that
she first received notice of the injury on November 21, 2011.
In a December 13, 2011 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim within 30 days of the letter. It asked her to
complete an attached questionnaire which contained questions regarding the circumstances of the
claimed May 4, 2007 injury.
On January 12, 2012 appellant submitted a copy of the questionnaire, which contained
her handwritten answers to its questions. In response to a question regarding whether anyone
witnessed the May 4, 2007 injury, she indicated that it was witnessed by a coworker,
Dolores Madison, but that she had been unable to contact Ms. Madison.2 Appellant asserted that
she immediately reported the May 4, 2007 injury to an unspecified “manager” and claimed that
she filed a claim for the injury on the day that it occurred.
In a January 13, 2012 decision, OWCP denied appellant’s claim for a May 4, 2007 injury
on the grounds that her claim was not timely filed. It determined that she did not file her claim
within three years of the claimed May 4, 2007 traumatic injury and that there was no evidence
that she reported it to her immediate supervisor within 30 days or that she provided written
notice within 30 days with the meaning of section 8122 of FECA.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.3 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”4
Section 8119 of FECA provides: that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
2

Appellant provide additional description of the claimed May 4, 2007 injury and asserted that it occurred on the
employing establishment premises.
3

Charles Walker, 55 ECAB 238 (2004); Charles W. Bishop, 6 ECAB 571 (1954).

4

5 U.S.C. § 8122(a).

2

delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.5 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.6
When a traumatic injury definite in time, place and circumstances is involved, the time
for giving notice of injury and filing for compensation begins to run at the time of the incident,
even though the employee may not have been aware of the seriousness or ultimate consequences
of his or her injury.7 The Board has held that the applicable statute of limitations commences to
run although the employee does not know the precise nature of the impairment.8
ANALYSIS
The Board finds that appellant’s claim a work-related injury on May 4, 2007 should be
denied on the basis that she did not file a timely claim.
On November 17, 2011 appellant filed a traumatic injury claim alleging that she
sustained a left ankle knee injury due to fall at work on May 4, 2007. The time for her giving
notice of injury and filing for compensation began to run at the time of the claimed incident on
May 4, 2007.9 Appellant did not file her claim for a work injury until November 17, 2011.
Therefore, she did not file her claim within the requisite three years of her awareness of the
possible relationship between the implicated employment incident and the claimed medical
condition.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
her immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2) if written notice of injury was given to her immediate superior within 30 days of the
claimed injury as specified in section 8119. She has not satisfied either of these provisions.
Appellant stated that she immediately reported the claimed May 4, 2007 injury to an unspecified
manager, but she did not submit any evidence to corroborate this claim.10 She also asserted that
she filed a compensation claim on May 4, 2007, but she did not submit any evidence establishing
that she actually filed such a claim despite being provided an opportunity to do so. The record
does not contain evidence that appellant satisfied the strictures of section 8122 such that her
claim was timely.
5

5 U.S.C. § 8119; Larry E. Young, 52 ECAB 264 (2001).

6

Laura L. Harrison, 52 ECAB 515 (2001).

7

Emma L. Brooks, 37 ECAB 407, 411 (1986).

8

Delmont L. Thompson, 51 ECAB 155 (1999).

9

See supra note 7 and 8.

10

Appellant’s current supervisor indicated that she was not her supervisor on May 4, 2007 and that she did not
learn of the claimed injury until November 21, 2011.

3

For these reasons, OWCP properly denied appellant’s claim for a May 7, 2007 injury
because it was untimely filed.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for a May 4, 2007 injury
on the grounds that it was untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the January 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

